DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
These claims are allowable over the prior art of record because the latter, either alone or in combination, does not disclose nor render obvious an optical wavelength multiplexer/demultiplexer comprising: an input waveguide configured to branch an input multiplexed optical signal into two inputs connected to a first end of a first slab waveguide and an output waveguide including two waveguide groups each including a plurality of waveguides connected to a second end of a second slab waveguide;
wherein the two input waveguides are arranged such that, in a case where a connection position where one of the two waveguides is connected to the first slab waveguide is set closer to the other waveguide by a channel frequency interval, a central position between the two waveguides aligns with a central position on a connection end surface of the first slab waveguide, and the two waveguide groups of the output waveguide are arranged such that a central position between the two waveguide groups aligns with a central position of the second
slab waveguide, and an interval between a connection position where the other waveguide is connected to the first slab waveguide and the central position on the connection 
in combination with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RYAN A LEPISTO/Primary Examiner, Art Unit 2883